UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1237


KELLY L. AINSWORTH,

                    Plaintiff - Appellant,

             v.

PNC BANK, N.A., Default noted 1/17/2020 - Default removed pursuant to Court’s
Order entered 3/6/2020; BWW LAW GROUP, LLC; EQUITY TRUSTEES;
NETCO TITLE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00492-RBS-DEM)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelly L. Ainsworth, Appellant Pro Se. John Alexander Nader, MCGLINCHEY
STAFFORD, PLLC, Washington, D.C.; Robert Ryan Michael, BWW LAW GROUP,
LLC, Richmond, Virginia; Alexander Tevis Marshall, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelly L. Ainsworth appeals the district court’s order granting Defendants’ motions

to dismiss her amended civil complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ainsworth v. PNC Bank, N.A., No. 2:19-cv-00492-RBS-DEM (E.D. Va. Jan. 27, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2